187 F. Supp. 2d 1381 (2002)
In re MONOCHLOROACETIC ACID (MCAA) ANTITRUST LITIGATION
Diamond Chemical Co., Inc.
v.
Akzo Nobel Chemicals BV, et al., D. District of Columbia, C.A. No. 1:01-2118.
Crompton Corp.
v.
Clariant Corp., et al., M.D. Louisiana, C.A. No. 3:01-84.
No. 1440.
Judicial Panel on Multidistrict Litigation.
February 15, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.


*1382 ORDER DENYING TRANSFER

HODGES, Chairman.
This litigation consists of two actions pending, respectively, in the District of District of Columbia and the Middle District of Louisiana. Defendants ATOFINA Chemicals, Inc., and ATOFINA, S.A., move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Middle District of Louisiana. Responding defendants Akzo Nobel Chemicals BV and Akzo Nobel Functional Chemicals LLC oppose the motion, as do plaintiffs in both actions.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Movants have failed to persuade us at this time that any common questions of fact and law in this docket are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer. We point out that alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan. Mult.Lit.1978). See also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these two actions is DENIED.